UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-07175 Name of Registrant: Vanguard Tax-Managed Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: December 31 Date of reporting period: January 1, 2011  December 31, 2011 Item 1: Reports to Shareholders Annual Report | December 31, 2011 Vanguard Tax-Managed Funds ® Vanguard Tax-Managed Balanced Fund Vanguard Tax-Managed Growth and Income Fund Vanguard Tax-Managed Capital Appreciation Fund Vanguard Tax-Managed Small-Cap Fund > For the fiscal year ended December 31, 2011, Vanguard Tax-Managed Balanced Fund returned nearly 6%. Admiral Shares of Vanguard’s three domestic tax-managed stock funds returned between 1% and 2%. > Although not bound by a strict indexing strategy, the three stock funds posted returns consistent with those of their benchmark indexes. The Tax-Managed Balanced Fund trailed its index by about 1 percentage point. > The funds distributed no capital gains, meeting their tax-management objectives as they have since inception. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Tax-Managed Balanced Fund. 9 Tax-Managed Growth and Income Fund. 48 Tax-Managed Capital Appreciation Fund. 65 Tax-Managed Small-Cap Fund. 84 Your Fund’s After-Tax Returns. 104 About Your Fund’s Expenses. 106 Glossary. 108 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Vanguard was named for the HMS Vanguard, flagship of British Admiral Horatio Nelson. A ship—whose performance and safety depend on the work of all hands—has served as a fitting metaphor for the Vanguard crew as we strive to help clients reach their financial goals. Your Fund’s Total Returns Fiscal Year Ended December 31, 2011 Total Returns Vanguard Tax-Managed Balanced Fund 5.58% Tax-Managed Balanced Composite Index 6.54 Mixed-Asset Target Allocation Moderate Funds Average 0.31 Tax-Managed Balanced Composite Index: Weighted 50% Russell 1000 Index and 50% Barclays Capital 7 Year Municipal Bond Index. Mixed-Asset Target Allocation Moderate Funds Average: Derived from data provided by Lipper Inc. Vanguard Tax-Managed Growth and Income Fund Admiral™ Shares 2.00% Institutional Shares 2.05 S&P 500 Index 2.11 Large-Cap Core Funds Average -0.72 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Vanguard Tax-Managed Capital Appreciation Fund Admiral Shares 1.38% Institutional Shares 1.39 Russell 1000 Index 1.50 Multi-Cap Core Funds Average -2.68 Multi-Cap Core Funds Average: Derived from data provided by Lipper Inc. Vanguard Tax-Managed Small-Cap Fund Admiral Shares 1.22% Institutional Shares 1.26 S&P SmallCap 600 Index 1.02 Small-Cap Core Funds Average -3.67 Small-Cap Core Funds Average: Derived from data provided by Lipper Inc. Institutional Shares are available to certain institutional investors who meet specific administrative, service, and account-size criteria. 1 Chairman’s Letter Dear Shareholder, Vanguard’s domestic tax-managed funds weathered extreme volatility to deliver modest gains for the 12 months ended December 31. The Tax-Managed Balanced Fund had the highest return of the group, nearly 6%, as the fund benefited from strength in its tax-exempt municipal bond holdings. Returns for Admiral Shares of the stock funds—Tax-Managed Growth and Income, Tax-Managed Capital Appreciation, and Tax-Managed Small-Cap—fell in a narrow range of between 1% and 2%. Those seemingly unremarkable results masked a roller-coaster of a year, which ended with U.S. stocks about where they started. The funds met their tax-management objective, as they have since their inception. In the Performance at a Glance chart on page 8, you can see that the funds’ advisors, Vanguard’s Quantitative Equity Group and Fixed Income Group, continued to avoid distributing capital gains to shareholders. The advisors used a variety of portfolio management strategies to accomplish this while deviating as little as possible from a pure indexing strategy. You may wish to review the table showing after-tax returns for the past one, five, and ten years that appears later in this report. 2 Big dramas and small numbers in the U.S. stock market The broad U.S. stock market finished 2011 with a modestly positive return, a result that seems surprisingly low-key in light of the economic and political dramas that monopolized investors’ attention for much of the year. Stock prices rallied and retreated as early optimism about the global economic outlook traded places with anxiety about Europe’s debt crisis and the contentious negotiations in Washington over raising the U.S. debt ceiling to avoid default. The policymaking strife prompted Standard & Poor’s to downgrade the U.S. credit rating. (Vanguard’s confidence in the full faith and credit of the U.S. Treasury remains unshaken.) By year-end, stock prices were again on the rise, with investors refocused on signs of economic improvement. International stock prices finished the year with a double-digit decline. The weaker performance of stocks outside the United States reflected the greater economic and financial challenges in Europe, Japan’s struggles with natural and nuclear disaster, and skittishness about emerging markets. As yields fell, bonds delivered unexpectedly strong returns Bond returns were also a surprise, mainly because so little was expected of them. At the end of 2010, bond yields hovered Market Barometer Average Annual Total Returns Periods Ended December 31, 2011 One Three Five Year Years Years Stocks Russell 1000 Index (Large-caps) 1.50% 14.81% -0.02% Russell 2000 Index (Small-caps) -4.18 15.63 0.15 Dow Jones U.S. Total Stock Market Index 0.52 15.24 0.28 MSCI All Country World Index ex USA (International) -13.71 10.70 -2.92 Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 7.84% 6.77% 6.50% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 10.70 8.57 5.22 Citigroup Three-Month U.S. Treasury Bill Index 0.08 0.11 1.36 CPI Consumer Price Index 2.96% 2.39% 2.26% 3 near historical lows, suggesting that the scope for further declines—and rallies in bond prices—was limited. During 2011, however, rates moved lower still as investors sought shelter from stock market turmoil. The broad U.S. bond market returned 7.84%. Municipal bonds, which were battered at the end of 2010, produced even stronger returns than taxable bonds in 2011. The returns of the 3-month U.S. Treasury bill and other money market instruments approached 0%, which was consistent with the Federal Reserve Board’s interest rate policy but nevertheless a disappointment for savers. Funds extend gains, saved by late recovery For the third straight year, Vanguard’s four domestic tax-managed funds posted positive results. (We review the performance of Vanguard Tax-Managed International Fund in a separate report.) But 2011’s advance was far more modest than those of the previous two years; in fact, only a fourth-quarter rally saved the funds from negative returns. The Tax-Managed Balanced Fund’s return of nearly 6% was significantly ahead of the average return of peer funds but trailed that of its benchmark index by a little less than 1 percentage point. All of Expense Ratios Your Fund Compared With Its Peer Group Admiral Institutional Peer Group Shares Shares Average Tax-Managed Balanced Fund 0.15% — 0.97% Tax-Managed Growth and Income Fund 0.12 0.08% 1.26 Tax-Managed Capital Appreciation Fund 0.12 0.08 1.18 Tax-Managed Small-Cap Fund 0.18 0.08 1.38 The fund expense ratios shown are from the prospectus dated July 15, 2011, and represent estimated costs for the current fiscal year. For the fiscal year ended December 31, 2011, the funds’ expense ratios were: for the Tax-Managed Balanced Fund, 0.12%; for the Tax-Managed Growth and Income Fund, 0.12% for Admiral Shares and 0.08% for Institutional Shares; for the Tax-Managed Capital Appreciation Fund, 0.12% for Admiral Shares and 0.08% for Institutional Shares; and for the Tax-Managed Small-Cap Fund, 0.12% for Admiral Shares and 0.08% for Institutional Shares. Peer group expense ratios are derived from data provided by Lipper Inc. and capture information through year-end 2010. Peer groups: For the Tax-Managed Balanced Fund, Mixed-Asset Target Allocation Moderate Funds; for the Tax-Managed Growth and Income Fund, Large-Cap Core Funds; for the Tax-Managed Capital Appreciation Fund, Multi-Cap Core Funds; and for the Tax-Managed Small-Cap Fund, Small-Cap Core Funds. 4 the benchmark’s bonds have maturities of between six and eight years, and these performed exceptionally well in 2011. Your fund holds bonds with a more diversified range of maturities and, hence, underperformed. On the whole, municipal bonds had an unusually strong year, generally outperforming both taxable bonds and stocks. The muni market was snapping back from a difficult 2010, when fears about states’ finances had put pressure on bond prices. At the end of 2011, Total Returns Ten Years Ended December 31, 2011 Average Annual Return Tax-Managed Balanced Fund 4.63 % Tax-Managed Balanced Composite Index 5.16 Mixed-Asset Target Allocation Moderate Funds Average 3.78 Tax-Managed Balanced Composite Index: Weighted 50% Russell 1000 Index and 50% Barclays Capital 7 Year Municipal Bond Index. Mixed-Asset Target Allocation Moderate Funds Average: Derived from data provided by Lipper Inc. Tax-Managed Growth and Income Fund Admiral Shares 2.92 % S&P 500 Index 2.92 Large-Cap Core Funds Average 1.45 Large-Cap Core Funds Average: Derived from data provided by Lipper Inc. Tax-Managed Capital Appreciation Fund Admiral Shares 3.40 % Russell 1000 Index 3.34 Multi-Cap Core Funds Average 2.65 Multi-Cap Core Funds Average: Derived from data provided by Lipper Inc. Tax-Managed Small-Cap Fund Admiral Shares 7.14 % S&P SmallCap 600 Index 7.09 Small-Cap Core Funds Average 5.38 Small-Cap Core Funds Average: Derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. 5 the balanced fund had a little more than one-half of its assets in muni bonds. The remainder was invested mostly in large-capitalization stocks, which advanced just slightly. Not surprisingly, the two tax-managed funds devoted to large-cap stocks had modest gains for the year. The Tax-Managed Growth and Income Fund returned 2.00% and the Tax-Managed Capital Appreciation Fund returned 1.38% (returns cited are for Admiral Shares). Both results were in line with their respective indexes and significantly better than peer funds’ average returns, which were negative. For both of the large-cap funds, consumer staples and health care were bright spots. Those two sectors are considered “defensive,” meaning demand for their products and services is expected to stay stable even if the economy slows. The funds saw gains in shares of discount retailers, pharmaceutical firms, and tobacco companies. The weakest performer was the financial sector, which was troubled by a host of problems, including continuing home mortgage defaults and concerns about the fallout from Europe’s debt crisis. The Tax-Managed Small-Cap Fund returned 1.22% for Admiral Shares. As with its large-cap counterparts, the fund’s performance was in line with that of its index and considerably better than the average return of its peers. Health care and utilities were the standout sectors. Industrials and information technology were notably weak; shares of everything from trucking companies to software firms declined in the face of worries about the economic outlook. Long-term performance has been competitive For the decade ended December 31, 2011, Vanguard’s domestic tax-managed funds have posted average annual returns ranging from nearly 3% for the Tax-Managed Growth and Income Fund to about 7% for the Tax-Managed Small-Cap Fund. At first glance, these results aren’t especially impressive, but all four of the funds outpaced the average returns of their respective peers. It’s also important to keep in mind the challenges of the past decade—from the aftermath of the bursting of the dot-com bubble to, more recently, the European debt crisis. Vanguard’s Quantitative Equity Group and Fixed Income Group deserve credit for the funds’ success at both tracking their benchmark indexes and meeting their tax-management objectives. Unlike many of their peers, the Vanguard Tax-Managed Funds have never distributed taxable capital gains to shareholders. The advisors hope to continue this record for many years as they manage each fund’s holdings with tax consequences in mind. 6 Stay focused on what you can control As I mentioned, the past year—and the past decade, for that matter—have been volatile, and it’s natural to feel some anxiety as a result of what we’ve experienced. But rather than worry about the market’s gyrations, which you can’t control, it’s more constructive to focus instead on what you can control. This point was underscored by a recent Vanguard research paper, Penny Saved, Penny Earned, which can be found at vanguard.com/research. The study showed that retirement investors have a greater likelihood of reaching their goals if they increase their savings rate and their savings time horizon rather than simply counting on the possibility of higher portfolio returns. As always, Vanguard encourages you to create a long-term investment plan that includes a mix of stocks, bonds, and short-term investments that are appropriate for your goals and risk tolerance. A well-balanced portfolio can help cushion some of the market’s volatility while allowing you to participate in its long-term potential for growth. For the tax-conscious investor, Vanguard’s Tax-Managed Funds, with their proven tax efficiency and low expense ratios, can play a useful role in such a plan. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer January 19, 2012 7 Your Fund’s Performance at a Glance December 31, 2010 , Through December 31, 2011 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Tax-Managed Balanced Fund $19.96 $20.55 $0.514 $0.000 Vanguard Tax-Managed Growth and Income Fund Admiral Shares $56.31 $56.33 $1.102 $0.000 Institutional Shares 27.40 27.41 0.548 0.000 Vanguard Tax-Managed Capital Appreciation Fund Admiral Shares $62.56 $62.36 $1.070 $0.000 Institutional Shares 31.09 30.98 0.545 0.000 Vanguard Tax-Managed Small-Cap Fund Admiral Shares $27.17 $27.26 $0.244 $0.000 Institutional Shares 27.23 27.33 0.245 0.000 8 Tax-Managed Balanced Fund Fund Profile As of December 31, 2011 Equity and Portfolio Characteristics DJ Russell U.S. Total 1000 Market Fund Index Index Number of Stocks 656 980 3,745 Median Market Cap $33.0B $37.4B $31.3B Price/Earnings Ratio 14.8x 14.5x 15.0x Price/Book Ratio 2.1x 2.1x 2.1x Return on Equity 19.5% 19.7% 19.0% Earnings Growth Rate 7.9% 7.2% 7.1% Dividend Yield 1.8% 2.1% 2.0% Foreign Holdings 0.0% 0.0% 0.0% Turnover Rate 12% — — Ticker Symbol VTMFX — — Expense Ratio 1 0.15% — — 30-Day SEC Yield 1.94% — — Short-Term Reserves 0.0% — — Fixed Income Characteristics Barclays 7 Year Barclays Municipal Municipal Fund Index Bond Index Number of Bonds 655 4,860 46,025 Yield to Maturity (before expenses) 2.1% 1.8% 2.8% Average Coupon 4.8% 4.9% 4.9% Average Duration 5.4 years 4.9 years 8.1 years Average Effective Maturity 5.6 years 7.0 years 13.5 years Total Fund Volatility Measures DJ Tax-Managed U.S. Total Balanced Market Comp Index Index R-Squared 0.99 0.94 Beta 0.95 0.46 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Stocks (% of equity portfolio) Exxon Mobil Corp. Integrated Oil & Gas 3.1% Apple Inc. Computer Hardware 3.0 International Business IT Consulting & Machines Corp. Other Services 1.8 Chevron Corp. Integrated Oil & Gas 1.5 Procter & Gamble Co. Household Products 1.5 Johnson & Johnson Pharmaceuticals 1.4 Microsoft Corp. Systems Software 1.4 General Electric Co. Industrial Conglomerates 1.3 Google Inc. Class A Internet Software & Services 1.3 AT&T Inc. Integrated Telecommunication Services 1.2 Top Ten 17.5% Top Ten as % of Total Net Assets 8.3% The holdings listed exclude any temporary cash investments and equity index products. Fund Asset Allocation 1 The expense ratio shown is from the prospectus dated July 15, 2011, and represents estimated costs for the current fiscal year. For the fiscal year ended December 31, 2011, the expense ratio was 0.12%. 9 Tax-Managed Balanced Fund Sector Diversification (% of equity exposure) DJ Russell U.S. Total 1000 Market Fund Index Index Consumer Discretionary 11.6% 11.5% 12.2% Consumer Staples 10.9 10.5 10.6 Energy 11.7 11.7 10.8 Financials 14.2 14.3 15.0 Health Care 11.7 11.8 11.4 Industrials 10.8 10.9 11.1 Information Technology 18.4 18.4 18.7 Materials 4.0 4.0 4.1 Telecommunication Services 2.7 2.9 2.5 Utilities 4.0 4.0 3.6 Distribution by Maturity (% of fixed income portfolio) Under 1 Year 9.8% 1 - 3 Years 12.9 3 - 5 Years 19.9 5 - 10 Years 52.1 10 - 20 Years 5.3 Largest Area Concentrations (% of fixed income portfolio) New York 19.2% California 12.3 Texas 6.9 New Jersey 5.6 Massachusetts 4.6 Illinois 4.5 Georgia 3.8 Pennsylvania 3.4 Florida 3.3 Arizona 3.3 Top Ten 66.9% " Largest Area Concentration" figures exclude any fixed income futures contracts. Distribution by Credit Quality (% of fixed income portfolio) AAA 20.0% AA 53.3 A 22.4 BBB 3.6 BB 0.4 Not Rated 0.3 For information about these ratings, see the Glossary entry for Credit Quality. Equity Investment Focus Fixed Income Investment Focus 10 Tax-Managed Balanced Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: December 31, 2001, Through December 31, 2011 Initial Investment of $10,000 Average Annual Total Returns Periods Ended December 31, 2011 Final Value One Five Ten of a $10,000 Year Years Years Investment Tax-Managed Balanced Fund 5.58% 3.36% 4.63% $15,717 Dow Jones U.S. Total Stock Market Index 0.52 0.28 3.90 14,657 Barclays Capital Municipal Bond Index 10.70 5.22 5.38 16,883 Tax-Managed Balanced Composite Index 6.54 4.12 5.16 16,544 Mixed-Asset Target Allocation Moderate Funds Average 0.31 1.44 3.78 14,495 Tax-Managed Balanced Composite Index: Weighted 50% Russell 1000 Index and 50% Barclays Capital 7 Year Municipal Bond Index. Mixed-Asset Target Allocation Moderate Funds Average: Derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 11 Tax-Managed Balanced Fund Fiscal-Year Total Returns (%): December 31, 2001, Through December 31, 2011 12 Tax-Managed Balanced Fund Financial Statements Statement of Net Assets As of December 31, 2011 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Market Value Shares ($000) Common Stocks (48.4%) Consumer Discretionary (5.6%) McDonald’s Corp. 30,774 3,088 Walt Disney Co. 60,366 2,264 * Amazon.com Inc. 11,502 1,991 Comcast Corp. Class A 74,045 1,756 News Corp. Class A 80,051 1,428 Home Depot Inc. 33,799 1,421 * Ford Motor Co. 115,700 1,245 Starbucks Corp. 26,263 1,208 NIKE Inc. Class B 12,447 1,199 * DIRECTV Class A 26,818 1,147 Target Corp. 22,045 1,129 Lowe’s Cos. Inc. 42,215 1,071 Time Warner Inc. 25,796 932 TJX Cos. Inc. 14,293 923 Yum! Brands Inc. 15,505 915 Viacom Inc. Class B 19,127 869 Time Warner Cable Inc. 11,243 715 Coach Inc. 11,520 703 * priceline.com Inc. 1,278 598 Macy’s Inc. 18,494 595 * Bed Bath & Beyond Inc. 10,100 585 Kohl’s Corp. 11,385 562 Carnival Corp. 16,650 543 * O’Reilly Automotive Inc. 6,562 525 Ross Stores Inc. 10,904 518 * Dollar Tree Inc. 6,044 502 Harley-Davidson Inc. 12,290 478 Ralph Lauren Corp. Class A 3,273 452 Starwood Hotels & Resorts Worldwide Inc. 9,307 446 * AutoZone Inc. 1,351 439 CBS Corp. Class B 15,500 421 Staples Inc. 29,898 415 Marriott International Inc. Class A 13,683 399 Family Dollar Stores Inc. 6,866 396 Market Value Shares ($000) * Liberty Media Corp. - Liberty Capital Class A 5,004 391 Virgin Media Inc. 18,136 388 PetSmart Inc. 7,424 381 DISH Network Corp. Class A 13,305 379 Gap Inc. 19,725 366 Johnson Controls Inc. 11,700 366 Advance Auto Parts Inc. 5,064 353 Best Buy Co. Inc. 15,075 352 * Apollo Group Inc. Class A 6,500 350 International Game Technology 19,767 340 Tractor Supply Co. 4,757 334 Lear Corp. 8,200 326 PVH Corp. 4,583 323 Gentex Corp. 10,743 318 DR Horton Inc. 24,122 304 Scripps Networks Interactive Inc. Class A 7,068 300 Lennar Corp. Class A 15,023 295 * General Motors Co. 14,400 292 * BorgWarner Inc. 4,476 285 Harman International Industries Inc. 7,407 282 Jarden Corp. 9,292 278 * Liberty Global Inc. Class A 6,532 268 * Dollar General Corp. 6,500 267 Abercrombie & Fitch Co. 5,400 264 Brinker International Inc. 9,637 258 DeVry Inc. 6,600 254 Aaron’s Inc. 9,511 254 Royal Caribbean Cruises Ltd. 10,147 251 Hasbro Inc. 7,712 246 Morningstar Inc. 4,028 239 Wyndham Worldwide Corp. 6,300 238 Wendy’s Co. 43,670 234 * NVR Inc. 340 233 * Las Vegas Sands Corp. 5,400 231 John Wiley & Sons Inc. Class A 5,118 227 13 Tax-Managed Balanced Fund Market Value Shares ($000) * Liberty Global Inc. 5,446 215 Washington Post Co. Class B 560 211 Dillard’s Inc. Class A 4,413 198 Weight Watchers International Inc. 3,433 189 Expedia Inc. 6,191 180 Service Corp. International 14,900 159 * Discovery Communications Inc. Class A 3,841 157 * TripAdvisor Inc. 6,191 156 Comcast Corp. 6,476 153 Omnicom Group Inc. 3,200 143 Guess? Inc. 4,600 137 * Panera Bread Co. Class A 900 127 Chico’s FAS Inc. 7,000 78 Polaris Industries Inc. 1,200 67 RadioShack Corp. 6,887 67 Newell Rubbermaid Inc. 3,718 60 * MGM Resorts International 4,013 42 * Toll Brothers Inc. 2,000 41 * Career Education Corp. 4,500 36 * Liberty Interactive Corp. Class A 2,138 35 * Marriott Vacations Worldwide Corp. 1,368 23 * AMC Networks Inc. Class A 573 21 Autoliv Inc. 400 21 Cablevision Systems Corp. Class A 1,094 16 Tiffany & Co. 200 13 Signet Jewelers Ltd. 300 13 * Netflix Inc. 177 12 Lennar Corp. Class B 680 11 H&R Block Inc. 500 8 Darden Restaurants Inc. 50 2 * Krispy Kreme Doughnuts Inc. Warrants Exp. 3/2/2012 243 — 44,936 Consumer Staples (5.3%) Procter & Gamble Co. 85,349 5,694 Coca-Cola Co. 61,082 4,274 Philip Morris International Inc. 47,494 3,727 Wal-Mart Stores Inc. 55,649 3,326 PepsiCo Inc. 49,690 3,297 CVS Caremark Corp. 41,792 1,704 Kraft Foods Inc. 42,037 1,571 Colgate-Palmolive Co. 16,335 1,509 Altria Group Inc. 42,900 1,272 Costco Wholesale Corp. 15,117 1,260 Walgreen Co. 28,118 930 Archer-Daniels-Midland Co. 26,273 751 Mead Johnson Nutrition Co. 8,513 585 General Mills Inc. 14,314 578 Market Value Shares ($000) Estee Lauder Cos. Inc. Class A 4,959 557 Sara Lee Corp. 27,335 517 Whole Foods Market Inc. 6,800 473 Hershey Co. 7,600 470 JM Smucker Co. 5,851 457 Brown-Forman Corp. Class B 5,592 450 Dr Pepper Snapple Group Inc. 11,332 447 Safeway Inc. 20,134 424 Bunge Ltd. 7,330 419 Kroger Co. 17,300 419 Coca-Cola Enterprises Inc. 16,186 417 Church & Dwight Co. Inc. 8,655 396 McCormick & Co. Inc. 7,747 391 Tyson Foods Inc. Class A 18,810 388 * Hansen Natural Corp. 4,119 380 * Energizer Holdings Inc. 4,665 362 Molson Coors Brewing Co. Class B 8,300 361 Clorox Co. 5,400 359 Campbell Soup Co. 10,400 346 Herbalife Ltd. 6,627 342 * Ralcorp Holdings Inc. 3,999 342 * Smithfield Foods Inc. 13,356 324 Corn Products International Inc. 5,986 315 Beam Inc. 6,000 307 Hormel Foods Corp. 10,492 307 Kimberly-Clark Corp. 4,172 307 * Constellation Brands Inc. Class A 14,687 304 * Dean Foods Co. 24,302 272 * Green Mountain Coffee Roasters Inc. 5,629 253 Flowers Foods Inc. 11,400 216 Sysco Corp. 1,500 44 Avon Products Inc. 2,100 37 41,881 Energy (5.7%) Exxon Mobil Corp. 140,515 11,910 Chevron Corp. 54,632 5,813 ConocoPhillips 33,812 2,464 Schlumberger Ltd. 32,667 2,232 Occidental Petroleum Corp. 20,404 1,912 Anadarko Petroleum Corp. 17,490 1,335 Apache Corp. 13,714 1,242 National Oilwell Varco Inc. 15,529 1,056 EOG Resources Inc. 10,028 988 Devon Energy Corp. 13,457 834 El Paso Corp. 30,394 808 Halliburton Co. 20,764 717 Hess Corp. 12,604 716 14 Tax-Managed Balanced Fund Market Value Shares ($000) Noble Energy Inc. 6,999 661 * FMC Technologies Inc. 11,186 584 * Cameron International Corp. 10,952 539 Pioneer Natural Resources Co. 5,719 512 Marathon Petroleum Corp. 15,241 507 Range Resources Corp. 8,046 498 * Southwestern Energy Co. 14,631 467 Cabot Oil & Gas Corp. 5,776 438 Peabody Energy Corp. 11,809 391 EQT Corp. 6,997 383 Murphy Oil Corp. 6,700 373 Kinder Morgan Inc. 11,525 371 Helmerich & Payne Inc. 6,215 363 Cimarex Energy Co. 5,776 358 QEP Resources Inc. 12,125 355 SM Energy Co. 4,572 334 * Oil States International Inc. 4,098 313 Diamond Offshore Drilling Inc. 5,660 313 * Dresser-Rand Group Inc. 6,122 306 Energen Corp. 5,830 292 Consol Energy Inc. 7,605 279 * Nabors Industries Ltd. 16,090 279 * Continental Resources Inc. 4,164 278 * Newfield Exploration Co. 7,327 276 * Ultra Petroleum Corp. 9,300 276 * Rowan Cos. Inc. 8,883 269 CARBO Ceramics Inc. 2,108 260 Marathon Oil Corp. 8,482 248 Baker Hughes Inc. 4,550 221 * SEACOR Holdings Inc. 2,397 213 * Concho Resources Inc. 2,200 206 Southern Union Co. 4,834 204 HollyFrontier Corp. 8,292 194 * Kosmos Energy Ltd. 14,997 184 * SandRidge Energy Inc. 21,613 176 * Plains Exploration & Production Co. 4,748 174 * Superior Energy Services Inc. 6,121 174 Patterson-UTI Energy Inc. 8,502 170 * Whiting Petroleum Corp. 3,600 168 EXCO Resources Inc. 13,311 139 * McDermott International Inc. 11,085 128 * Forest Oil Corp. 9,041 123 * Alpha Natural Resources Inc. 3,888 79 Chesapeake Energy Corp. 2,100 47 * Denbury Resources Inc. 1,400 21 Spectra Energy Corp. 500 15 45,186 Financials (6.9%) * Berkshire Hathaway Intc. Class B 54,777 4,179 Wells Fargo & Co. 137,921 3,801 Market Value Shares ($000) JPMorgan Chase & Co. 109,301 3,634 Citigroup Inc. 91,992 2,420 Bank of America Corp. 327,417 1,820 American Express Co. 34,259 1,616 Goldman Sachs Group Inc. 15,385 1,391 Simon Property Group Inc. 10,078 1,299 US Bancorp 43,300 1,171 American Tower Corporation 15,173 910 Capital One Financial Corp. 18,292 774 Public Storage 5,672 763 State Street Corp. 18,069 728 Equity Residential 11,950 681 Morgan Stanley 44,360 671 Aon Corp. 14,000 655 Travelers Cos. Inc. 10,589 627 Boston Properties Inc. 6,181 616 Discover Financial Services 23,829 572 Franklin Resources Inc. 5,925 569 Loews Corp. 14,816 558 Progressive Corp. 28,397 554 AvalonBay Communities Inc. 4,000 522 Bank of New York Mellon Corp. 25,100 500 Host Hotels & Resorts Inc. 33,599 496 Fifth Third Bancorp 38,275 487 SunTrust Banks Inc. 25,529 452 PNC Financial Services Group Inc. 7,700 444 Charles Schwab Corp. 39,305 443 * IntercontinentalExchange Inc. 3,671 443 General Growth Properties Inc. 29,100 437 Weyerhaeuser Co. 22,357 417 MetLife Inc. 12,940 403 Aflac Inc. 8,800 381 Moody’s Corp. 11,300 381 SL Green Realty Corp. 5,659 377 Lincoln National Corp. 18,630 362 Regions Financial Corp. 83,215 358 Unum Group 16,727 352 Federal Realty Investment Trust 3,819 347 * Affiliated Managers Group Inc. 3,584 344 Digital Realty Trust Inc. 5,143 343 * CBRE Group Inc. Class A 22,073 336 Torchmark Corp. 7,648 332 Hartford Financial Services Group Inc. 20,400 331 * Arch Capital Group Ltd. 8,850 329 * Markel Corp. 771 320 RenaissanceRe Holdings Ltd. 4,298 320 WR Berkley Corp. 9,243 318 Camden Property Trust 4,800 299 15 Tax-Managed Balanced Fund Market Value Shares ($000) Alexandria Real Estate Equities Inc. 4,300 297 Assurant Inc. 7,200 296 Leucadia National Corp. 12,900 293 Reinsurance Group of America Inc. Class A 5,570 291 American International Group Inc. 12,500 290 East West Bancorp Inc. 14,669 290 * MSCI Inc. Class A 8,734 288 Jones Lang LaSalle Inc. 4,612 282 American Financial Group Inc. 7,650 282 Comerica Inc. 10,900 281 First Horizon National Corp. 34,040 272 HCC Insurance Holdings Inc. 9,864 271 Raymond James Financial Inc. 8,734 270 * First Republic Bank 8,800 269 Legg Mason Inc. 11,154 268 Allied World Assurance Co. Holdings AG 4,248 267 * NASDAQ OMX Group Inc. 10,873 266 Assured Guaranty Ltd. 20,094 264 Brown & Brown Inc. 11,661 264 Zions Bancorporation 16,151 263 TD Ameritrade Holding Corp. 16,661 261 Apartment Investment & Management Co. 11,376 261 DDR Corp. 21,407 260 * MBIA Inc. 22,375 259 CapitalSource Inc. 38,614 259 Allstate Corp. 9,400 258 Associated Banc-Corp 22,727 254 Douglas Emmett Inc. 13,834 252 * Forest City Enterprises Inc. Class A 20,713 245 White Mountains Insurance Group Ltd. 538 244 Commerce Bancshares Inc. 6,271 239 Prudential Financial Inc. 4,712 236 Vornado Realty Trust 3,000 231 First Citizens BancShares Inc. Class A 1,317 230 * Howard Hughes Corp. 5,200 230 Essex Property Trust Inc. 1,600 225 * St. Joe Co. 15,200 223 BOK Financial Corp. 4,040 222 Alleghany Corp. 775 221 * LPL Investment Holdings Inc. 7,100 217 SEI Investments Co. 12,147 211 * American Capital Ltd. 31,200 210 Lazard Ltd. Class A 7,700 201 CNA Financial Corp. 7,493 200 Huntington Bancshares Inc. 35,900 197 Washington Federal Inc. 13,900 194 StanCorp Financial Group Inc. 5,000 184 Market Value Shares ($000) Hanover Insurance Group Inc. 5,014 175 BRE Properties Inc. 3,400 172 ACE Ltd. 2,100 147 BB&T Corp. 5,800 146 * TFS Financial Corp. 15,600 140 Kimco Realty Corp. 8,469 138 * Genworth Financial Inc. Class A 20,900 137 KeyCorp 17,518 135 Transatlantic Holdings Inc. 2,400 131 BlackRock Inc. 722 129 Jefferies Group Inc. 9,300 128 CME Group Inc. 499 122 Chubb Corp. 1,400 97 * Green Dot Corp. Class A 2,400 75 Hospitality Properties Trust 3,122 72 Ameriprise Financial Inc. 1,180 59 M&T Bank Corp. 750 57 ProLogis Inc. 2,000 57 * CIT Group Inc. 1,200 42 City National Corp. 900 40 * E*Trade Financial Corp. 3,200 25 Taubman Centers Inc. 400 25 Cullen/Frost Bankers Inc. 200 11 People’s United Financial Inc. 400 5 54,936 Health Care (5.7%) Johnson & Johnson 83,844 5,498 Pfizer Inc. 209,390 4,531 Merck & Co. Inc. 76,921 2,900 Abbott Laboratories 41,200 2,317 UnitedHealth Group Inc. 32,213 1,633 Amgen Inc. 24,055 1,545 Bristol-Myers Squibb Co. 36,160 1,274 * Gilead Sciences Inc. 27,601 1,130 * Celgene Corp. 16,412 1,109 Allergan Inc. 11,409 1,001 * Biogen Idec Inc. 8,811 970 WellPoint Inc. 13,626 903 Medtronic Inc. 23,200 887 * Medco Health Solutions Inc. 15,153 847 * Express Scripts Inc. 18,476 826 McKesson Corp. 9,636 751 * Intuitive Surgical Inc. 1,590 736 Eli Lilly & Co. 16,600 690 Aetna Inc. 15,855 669 * Thermo Fisher Scientific Inc. 14,767 664 Stryker Corp. 13,149 654 Cardinal Health Inc. 13,245 538 * Agilent Technologies Inc. 14,807 517 Cigna Corp. 11,962 502 * Zimmer Holdings Inc. 9,070 485 * Mylan Inc. 22,356 480 St. Jude Medical Inc. 13,835 475 Humana Inc. 5,400 473 16 Tax-Managed Balanced Fund Market Value Shares ($000) AmerisourceBergen Corp. Class A 12,706 473 Quest Diagnostics Inc. 8,019 466 * Laboratory Corp. of America Holdings 5,191 446 * Forest Laboratories Inc. 14,719 445 Perrigo Co. 4,428 431 * Watson Pharmaceuticals Inc. 6,664 402 CR Bard Inc. 4,565 390 * Life Technologies Corp. 10,017 390 * Varian Medical Systems Inc. 5,800 389 * Waters Corp. 5,118 379 * DaVita Inc. 4,800 364 Baxter International Inc. 7,100 351 Omnicare Inc. 9,293 320 DENTSPLY International Inc. 9,083 318 * Endo Pharmaceuticals Holdings Inc. 9,069 313 * Vertex Pharmaceuticals Inc. 9,400 312 * Mettler-Toledo International Inc. 2,100 310 * Hospira Inc. 9,860 299 Cooper Cos. Inc. 3,984 281 Universal Health Services Inc. Class B 7,217 280 Techne Corp. 3,800 259 Hill-Rom Holdings Inc. 7,522 253 PerkinElmer Inc. 12,100 242 * HCA Holdings Inc. 10,844 239 * Warner Chilcott plc Class A 15,109 229 Covidien plc 4,800 216 * Tenet Healthcare Corp. 42,100 216 * CareFusion Corp. 8,395 213 * Bio-Rad Laboratories Inc. Class A 2,100 202 Patterson Cos. Inc. 6,600 195 * Illumina Inc. 5,800 177 * Alexion Pharmaceuticals Inc. 2,086 149 Becton Dickinson and Co. 1,684 126 * Pharmasset Inc. 936 120 * Edwards Lifesciences Corp. 919 65 * Cerner Corp. 505 31 45,296 Industrials (5.2%) General Electric Co. 284,909 5,103 United Technologies Corp. 24,876 1,818 Union Pacific Corp. 16,326 1,730 3M Co. 16,900 1,381 Caterpillar Inc. 13,100 1,187 Boeing Co. 15,820 1,160 United Parcel Service Inc. Class B 14,000 1,025 FedEx Corp. 11,776 983 Danaher Corp. 20,651 971 Precision Castparts Corp. 5,552 915 Market Value Shares ($000) Honeywell International Inc. 12,900 701 Raytheon Co. 14,149 685 Goodrich Corp. 5,400 668 Cummins Inc. 7,321 644 CSX Corp. 29,700 625 Fastenal Co. 13,325 581 Emerson Electric Co. 12,100 564 CH Robinson Worldwide Inc. 7,611 531 WW Grainger Inc. 2,732 511 Fluor Corp. 9,058 455 Roper Industries Inc. 5,110 444 Deere & Co. 5,600 433 Expeditors International of Washington Inc. 10,266 421 Ingersoll-Rand plc 13,100 399 AMETEK Inc. 9,467 399 Joy Global Inc. 5,219 391 Republic Services Inc. Class A 14,110 389 Southwest Airlines Co. 44,357 380 * Stericycle Inc. 4,798 374 Flowserve Corp. 3,671 365 Textron Inc. 19,211 355 Rockwell Collins Inc. 6,400 354 Stanley Black & Decker Inc. 5,227 353 Donaldson Co. Inc. 5,143 350 Equifax Inc. 8,958 347 * Jacobs Engineering Group Inc. 8,495 345 * TransDigm Group Inc. 3,510 336 * Quanta Services Inc. 15,495 334 Pall Corp. 5,800 331 JB Hunt Transport Services Inc. 7,310 329 KBR Inc. 11,596 323 Gardner Denver Inc. 4,188 323 Wabtec Corp. 4,453 312 * BE Aerospace Inc. 8,011 310 Towers Watson & Co. Class A 5,100 306 Chicago Bridge & Iron Co. NV 8,058 305 * AGCO Corp. 6,937 298 MSC Industrial Direct Co. Inc. Class A 4,100 293 PACCAR Inc. 7,800 292 * Babcock & Wilcox Co. 11,919 288 * Thomas & Betts Corp. 5,256 287 * Fortune Brands Home & Security Inc. 16,325 278 * WABCO Holdings Inc. 6,296 273 Landstar System Inc. 5,685 272 * Spirit Aerosystems Holdings Inc. Class A 13,000 270 Nordson Corp. 6,550 270 17 Tax-Managed Balanced Fund Market Value Shares ($000) * URS Corp. 7,607 267 * WESCO International Inc. 5,019 266 Trinity Industries Inc. 8,800 265 Valmont Industries Inc. 2,911 264 Waste Connections Inc. 7,800 259 * Shaw Group Inc. 9,600 258 Regal-Beloit Corp. 5,000 255 Dun & Bradstreet Corp. 3,400 254 Toro Co. 4,159 252 * Navistar International Corp. 6,646 252 * AECOM Technology Corp. 12,134 250 * Huntington Ingalls Industries Inc. 7,819 245 Manitowoc Co. Inc. 26,500 244 SPX Corp. 3,997 241 * Armstrong World Industries Inc. 5,403 237 Robert Half International Inc. 8,200 233 General Dynamics Corp. 3,491 232 Pentair Inc. 6,800 226 Xylem Inc. 8,738 224 Alliant Techsystems Inc. 3,886 222 * CNH Global NV 6,000 216 UTi Worldwide Inc. 16,212 215 Copa Holdings SA Class A 3,638 213 Covanta Holding Corp. 14,400 197 Norfolk Southern Corp. 2,700 197 * Air Lease Corp. 8,000 190 Manpower Inc. 5,250 188 Illinois Tool Works Inc. 3,700 173 Cintas Corp. 4,550 158 Lockheed Martin Corp. 1,503 122 Tyco International Ltd. 2,600 121 ITT Corp. 4,369 84 Exelis Inc. 8,738 79 * Oshkosh Corp. 3,547 76 Ryder System Inc. 1,400 74 * Delta Air Lines Inc. 9,100 74 Con-way Inc. 2,465 72 L-3 Communications Holdings Inc. 489 33 * United Continental Holdings Inc. 1,200 23 IDEX Corp. 529 20 Northrop Grumman Corp. 118 7 41,845 Information Technology (8.9%) * Apple Inc. 28,144 11,398 International Business Machines Corp. 36,747 6,757 Microsoft Corp. 203,956 5,295 * Google Inc. Class A 7,772 5,020 Intel Corp. 151,400 3,671 Cisco Systems Inc. 172,215 3,114 Oracle Corp. 121,190 3,109 Market Value Shares ($000) Qualcomm Inc. 45,700 2,500 Visa Inc. Class A 17,624 1,789 Hewlett-Packard Co. 65,489 1,687 * EMC Corp. 68,136 1,468 Mastercard Inc. Class A 3,750 1,398 * eBay Inc. 39,444 1,196 * Dell Inc. 59,801 875 * Yahoo! Inc. 50,666 817 Corning Inc. 58,977 766 * Cognizant Technology Solutions Corp. Class A 11,698 752 Accenture plc Class A 13,600 724 Texas Instruments Inc. 23,446 682 Intuit Inc. 12,524 659 Broadcom Corp. Class A 21,143 621 * Adobe Systems Inc. 21,296 602 Motorola Solutions Inc. 12,867 596 Applied Materials Inc. 53,080 568 Altera Corp. 15,152 562 * NetApp Inc. 15,271 554 * Symantec Corp. 33,239 520 * Citrix Systems Inc. 8,154 495 Analog Devices Inc. 13,696 490 * Motorola Mobility Holdings Inc. 12,600 489 Western Union Co. 25,665 469 KLA-Tencor Corp. 9,012 435 * Fiserv Inc. 7,371 433 Xilinx Inc. 13,429 431 * Juniper Networks Inc. 20,600 420 Amphenol Corp. Class A 9,096 413 Fidelity National Information Services Inc. 15,481 412 * Teradata Corp. 8,251 400 CA Inc. 19,407 392 VeriSign Inc. 10,728 383 * Autodesk Inc. 11,608 352 * Alliance Data Systems Corp. 3,377 351 Activision Blizzard Inc. 26,460 326 * BMC Software Inc. 9,883 324 Avago Technologies Ltd. 11,135 321 Global Payments Inc. 6,714 318 FLIR Systems Inc. 11,769 295 Factset Research Systems Inc. 3,299 288 * Lam Research Corp. 7,700 285 Solera Holdings Inc. 6,390 285 * SAIC Inc. 22,806 280 * Synopsys Inc. 10,000 272 * NVIDIA Corp. 17,900 248 National Instruments Corp. 9,411 244 * Atmel Corp. 28,800 233 Automatic Data Processing Inc. 4,274 231 DST Systems Inc. 5,030 229 18 Tax-Managed Balanced Fund Market Value • Shares ($000) Total System Services Inc. 11,700 229 Xerox Corp. 26,155 208 * Marvell Technology Group Ltd. 15,000 208 * Fairchild Semiconductor International Inc. Class A 16,325 197 Computer Sciences Corp. 8,200 194 Lexmark International Inc. Class A 5,300 175 Maxim Integrated Products Inc. 5,500 143 Tellabs Inc. 35,248 142 * Ingram Micro Inc. 7,800 142 Linear Technology Corp. 4,000 120 * Salesforce.com Inc. 1,103 112 * First Solar Inc. 2,971 100 * LSI Corp. 14,400 86 AVX Corp. 6,400 82 Harris Corp. 2,100 76 * Tech Data Corp. 1,400 69 IAC/InterActiveCorp 1,500 64 * Arrow Electronics Inc. 700 26 * Freescale Semiconductor Holdings I Ltd. 1,600 20 Lender Processing Services Inc. 800 12 70,649 Materials (1.9%) Monsanto Co. 16,208 1,136 Freeport-McMoRan Copper & Gold Inc. 29,394 1,081 Newmont Mining Corp. 16,554 993 EI du Pont de Nemours & Co. 15,728 720 Mosaic Co. 12,048 608 Ecolab Inc. 9,400 543 Dow Chemical Co. 17,400 500 CF Industries Holdings Inc. 3,312 480 LyondellBasell Industries NV Class A 13,538 440 Alcoa Inc. 49,200 426 Sigma-Aldrich Corp. 6,780 424 Praxair Inc. 3,600 385 Ball Corp. 10,718 383 Celanese Corp. Class A 8,640 383 FMC Corp. 4,399 379 Airgas Inc. 4,819 376 Sherwin-Williams Co. 4,100 366 Vulcan Materials Co. 9,034 356 * Crown Holdings Inc. 10,541 354 International Paper Co. 10,743 318 Walter Energy Inc. 5,107 309 Royal Gold Inc. 4,571 308 Market Value • Shares ($000) * WR Grace & Co. 6,600 303 Reliance Steel & Aluminum Co. 6,200 302 Ashland Inc. 5,198 297 Nucor Corp. 7,400 293 * Owens-Illinois Inc. 14,600 283 Cliffs Natural Resources Inc. 4,384 273 Cytec Industries Inc. 5,833 261 Silgan Holdings Inc. 6,306 244 Scotts Miracle-Gro Co. Class A 5,042 235 Westlake Chemical Corp. 5,700 229 * Solutia Inc. 12,000 207 Sealed Air Corp. 11,800 203 Schnitzer Steel Industries Inc. 4,207 178 Martin Marietta Materials Inc. 2,286 172 * Intrepid Potash Inc. 6,803 154 Titanium Metals Corp. 9,700 145 Albemarle Corp. 2,800 144 Temple-Inland Inc. 2,802 89 United States Steel Corp. 1,659 44 Air Products & Chemicals Inc. 500 43 * Rockwood Holdings Inc. 900 35 15,402 Telecommunication Services (1.3%) AT&T Inc. 157,466 4,762 Verizon Communications Inc. 76,300 3,061 * Crown Castle International Corp. 13,267 594 * SBA Communications Corp. Class A 8,011 344 * NII Holdings Inc. 14,251 304 * tw telecom inc Class A 14,900 289 * Sprint Nextel Corp. 122,135 286 * United States Cellular Corp. 5,015 219 * MetroPCS Communications Inc. 21,500 187 Telephone & Data Systems Inc. 7,107 184 CenturyLink Inc. 2,600 97 Telephone & Data Systems Inc. (Special Common Shares) 3,000 71 * Clearwire Corp. Class A 10,263 20 10,418 Utilities (1.9%) Southern Co. 29,442 1,363 NextEra Energy Inc. 15,197 925 Consolidated Edison Inc. 11,880 737 19 Tax-Managed Balanced Fund Market Value Shares ($000) Dominion Resources Inc. 13,408 712 FirstEnergy Corp. 14,278 632 PG&E Corp. 14,635 603 Edison International 14,208 588 Xcel Energy Inc. 21,000 580 Sempra Energy 10,529 579 Entergy Corp. 7,700 562 ONEOK Inc. 5,592 485 Wisconsin Energy Corp. 12,732 445 * AES Corp. 35,469 420 Constellation Energy Group Inc. 10,099 401 Northeast Utilities 10,794 389 * Calpine Corp. 23,010 376 CMS Energy Corp. 16,627 367 OGE Energy Corp. 6,393 363 American Water Works Co. Inc. 11,328 361 Alliant Energy Corp. 7,713 340 NSTAR 7,142 335 Market Value Shares ($000 Exelon Corp. 7,400 321 MDU Resources Group Inc. 14,804 318 NV Energy Inc. 19,087 312 ITC Holdings Corp. 4,070 309 National Fuel Gas Co. 5,501 306 Duke Energy Corp. 13,392 295 Questar Corp. 14,533 289 UGI Corp. 9,552 281 * NRG Energy Inc. 15,424 279 Aqua America Inc. 12,483 275 AGL Resources Inc. 6,000 254 * GenOn Energy Inc. 83,412 218 Public Service Enterprise Group Inc. 5,564 184 Great Plains Energy Inc. 7,800 170 American Electric Power Co. Inc. 300 12 15,386 Total Common Stocks (Cost $254,961) 385,935 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (51.1%) Alabama (0.1%) Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/21 500 582 Alabama Public School & College Authority Capital Improvement Revenue 5.000% 12/1/22 500 577 1,159 Alaska (0.1%) Matanuska-Susitna Borough AK GO 5.500% 3/1/12 (3) 595 599 Arizona (1.7%) Arizona Board Regents Arizona State University System Revenue 5.875% 7/1/24 100 118 Arizona COP 5.000% 10/1/18 (4) 500 588 Arizona Health Facilities Authority Revenue (Banner Health) 5.000% 1/1/25 500 537 Arizona School Facilities Board COP 5.500% 9/1/23 500 568 Arizona School Facilities Board Revenue (School Improvement) 5.750% 7/1/14 (Prere.) 500 562 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/24 500 592 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/25 500 558 Arizona Transportation Board Highway Revenue 5.250% 7/1/12 (Prere.) 2,215 2,271 Arizona Transportation Board Highway Revenue 5.250% 7/1/12 (Prere.) 1,965 2,014 20 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Arizona Water Infrastructure Finance Authority Revenue 4.000% 10/1/14 500 547 Glendale AZ Industrial Development Authority Revenue (Midwestern University) 5.000% 5/15/30 275 285 Mesa AZ Utility System Revenue 5.000% 7/1/14 (Prere.) 500 556 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/24 300 336 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) 780 854 Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/21 (14) 500 554 Salt River Project Arizona Agricultural Improvement & Power District Revenue 5.000% 1/1/28 750 838 Salt Verde AZ Financial Project Revenue 5.250% 12/1/24 500 503 University Medical Center Corp. Arizona Hospital Revenue 5.000% 7/1/19 500 549 Yavapai County AZ Industrial Development Authority Hospital Facility Revenue (Northern Arizona Healthcare System) 5.250% 10/1/22 500 583 13,413 California (6.3%) Bay Area CA Infrastructure Financing Authority Revenue 5.000% 8/1/17 (14) 500 541 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/25 500 563 Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 10/1/30 500 538 California Department of Water Resources Power Supply Revenue 5.500% 5/1/12 (Prere.) 3,000 3,082 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 500 585 California Department of Water Resources Power Supply Revenue 5.000% 5/1/17 500 600 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 500 611 California Department of Water Resources Power Supply Revenue 5.000% 5/1/18 500 611 California Department of Water Resources Power Supply Revenue 5.000% 5/1/19 500 619 California Department of Water Resources Power Supply Revenue 5.000% 5/1/20 575 718 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/28 500 556 California Economic Recovery Bonds GO 5.000% 7/1/14 (Prere.) 205 228 California Economic Recovery Bonds GO 5.000% 7/1/15 295 324 California Economic Recovery Bonds GO 5.000% 7/1/18 500 605 California Economic Recovery Bonds GO 5.000% 7/1/19 500 611 California Economic Recovery Bonds GO 5.000% 7/1/20 500 606 California Economic Recovery Bonds GO 5.250% 7/1/21 500 611 California Economic Recovery Bonds GO 5.000% 7/1/22 500 562 California Educational Facilities Authority Revenue (University of San Francisco) 6.125% 10/1/30 500 575 California GO 5.250% 10/1/13 (14) 500 540 California GO 5.000% 11/1/13 500 539 California GO 5.000% 6/1/15 500 556 21 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) California GO 6.000% 2/1/16 500 593 California GO 5.000% 11/1/16 350 409 California GO 5.000% 3/1/17 500 585 California GO 5.000% 4/1/17 500 586 California GO 5.500% 4/1/18 500 607 California GO 6.000% 4/1/18 500 621 California GO 5.000% 9/1/18 500 569 California GO 5.000% 11/1/18 (3) 500 585 California GO 5.000% 6/1/19 (14) 500 575 California GO 5.000% 10/1/21 250 282 California GO 5.000% 6/1/25 495 533 California GO 5.500% 3/1/26 500 559 California GO 5.000% 6/1/27 (14) 500 531 California GO 5.000% 9/1/27 500 530 California GO 4.500% 8/1/28 (2) 485 496 California GO 5.750% 4/1/29 500 566 California GO 5.000% 9/1/29 (2) 500 519 California GO 5.250% 3/1/30 500 542 California GO 5.250% 9/1/30 500 548 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) PUT 5.000% 7/1/14 500 549 California Health Facilities Financing Authority Revenue (Cedars-Sinai Medical Center) 5.000% 8/15/17 500 578 California Health Facilities Financing Authority Revenue (Rady Children’s Hospital) 5.000% 8/15/31 500 510 California Health Facilities Financing Authority Revenue (Sutter Health) 5.500% 8/15/26 500 568 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) 5.000% 1/1/28 (Prere.) 500 637 1 California Infrastructure & Economic Development Bank Revenue (Bay Area Toll Bridges Seismic Retrofit) TOB VRDO 0.070% 1/3/12 (ETM) 100 100 California Municipal Finance Authority Revenue (University of La Verne) 6.125% 6/1/30 500 530 California Public Works Board Lease Revenue (Judicial Council Projects) 5.125% 12/1/29 250 259 California State University Revenue Systemwide 5.750% 11/1/27 500 571 California State University Revenue Systemwide 5.250% 11/1/29 300 330 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/19 500 595 California Statewide Communities Development Authority Revenue (Proposition 1A Receivables Program) 5.000% 6/15/13 500 530 Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 500 412 Los Angeles CA Community College District GO 5.000% 8/1/27 500 546 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/27 500 555 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/24 500 579 Los Angeles CA GO 5.000% 9/1/20 (14) 500 546 Los Angeles CA Unified School District GO 5.000% 7/1/21 (4) 1,825 2,089 Los Angeles CA Unified School District GO 5.000% 7/1/26 500 554 Los Angeles CA Unified School District GO 5.000% 7/1/29 500 543 22 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Los Angeles CA Unified School District GO 5.000% 7/1/29 500 543 Los Angeles CA Wastewater System Revenue 5.000% 6/1/29 500 546 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/19 560 693 1 Palomar Pomerado Health System California Revenue GO TOB VRDO 0.100% 1/6/12 (12) 300 300 Roseville CA Natural Gas Financing Authority Gas Revenue 5.000% 2/15/12 500 503 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 (4) 500 546 Sacramento County CA Airport Revenue 5.625% 7/1/29 500 540 San Diego CA Community College District GO 5.000% 8/1/31 500 552 San Diego CA Public Facilities Financing Authority Sewer Revenue 5.000% 5/15/28 500 549 San Diego CA Public Facilities Financing Authority Water Revenue 5.250% 8/1/28 500 567 San Diego CA Unified School District GO 0.000% 7/1/27 500 222 San Diego CA Unified School District GO 5.500% 7/1/27 (4) 500 604 San Diego CA Unified School District GO 0.000% 7/1/28 500 207 San Diego CA Unified School District GO 0.000% 7/1/29 500 195 San Diego County CA Regional Airport Authority Revenue 5.000% 7/1/30 (4) 500 527 San Francisco CA City & County Earthquake Safety GO 5.000% 6/15/28 500 564 San Francisco CA City & County International Airport Revenue 5.250% 5/1/22 500 584 San Francisco CA City & County International Airport Revenue 5.000% 5/1/30 500 541 San Francisco CA City & County Public Utilities Commission Water Revenue 5.500% 11/1/30 500 574 San Jose CA Redevelopment Agency Tax Allocation Revenue 6.500% 8/1/28 700 728 University of California Revenue 5.000% 5/15/21 500 554 University of California Revenue 5.000% 5/15/25 500 558 University of California Revenue 5.000% 5/15/27 (14) 500 548 University of California Revenue 5.000% 5/15/28 (14) 500 546 Whittier CA Health Facility Revenue (Presbyterian Intercommunity Hospital) VRDO 0.070% 1/6/12 LOC 1,200 1,200 50,089 Colorado (1.1%) Colorado Department of Transportation RAN 5.250% 12/15/13 (Prere.) 3,750 4,099 Colorado Department of Transportation RAN 5.500% 6/15/15 (14) 500 580 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 500 529 Denver CO City & County Airport Revenue 5.000% 11/15/26 430 476 Denver CO City & County COP VRDO 0.070% 1/4/12 805 805 E-470 Public Highway Authority Colorado Revenue 5.250% 9/1/18 (14) 1,500 1,601 E-470 Public Highway Authority Colorado Revenue 5.375% 9/1/26 500 504 8,594 Connecticut (1.2%) Connecticut GO 5.500% 12/15/13 3,000 3,297 Connecticut GO 5.000% 1/1/14 500 545 Connecticut GO 5.000% 11/1/14 500 561 23 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Connecticut GO 5.000% 12/1/14 500 563 Connecticut GO 5.000% 11/1/16 410 489 Connecticut Health & Educational Facilities Authority Revenue (Hartford Healthcare) 5.000% 7/1/26 500 531 Connecticut Health & Educational Facilities Authority Revenue (Yale University) VRDO 0.010% 1/6/12 2,100 2,100 Connecticut Special Tax Revenue (Transportation Infrastructure) 6.500% 10/1/12 500 523 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 2/1/16 110 128 Connecticut Special Tax Revenue (Transportation Infrastructure) 5.000% 11/1/25 500 568 9,305 Delaware (0.1%) Delaware GO 5.000% 10/1/20 500 639 District of Columbia (0.3%) District of Columbia GO 5.000% 6/1/21 (4) 500 575 District of Columbia Income Tax Revenue 5.250% 12/1/27 500 581 District of Columbia Income Tax Revenue 5.000% 12/1/30 500 559 Metropolitan Washington DC/VA Airports Authority Airport System Revenue 5.000% 10/1/24 500 575 2,290 Florida (1.7%) Broward County FL Airport System Revenue 5.375% 10/1/29 500 546 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 1,000 1,079 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 435 486 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/17 500 565 Florida Board of Education Capital Outlay GO 5.000% 1/1/14 500 545 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) 500 569 Florida Board of Education Lottery Revenue 5.000% 7/1/18 500 602 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 500 601 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/24 500 566 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/15 (14) 625 706 Florida Turnpike Authority Revenue 5.000% 7/1/19 500 611 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) VRDO 0.060% 1/3/12 LOC 200 200 Miami-Dade County FL Aviation Revenue (Miami International Airport) 4.875% 10/1/24 500 539 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 585 609 Miami-Dade County FL School Board COP 5.000% 11/1/22 (2) 500 533 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 500 544 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/19 500 588 Orange County FL School Board COP VRDO 0.100% 1/6/12 LOC 1,300 1,300 24 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 500 538 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/13 (ETM) 500 542 Orlando FL Utility Commission Water & Electric Revenue 5.250% 10/1/14 (ETM) 500 564 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/30 500 584 13,417 Georgia (1.9%) Atlanta GA Airport Revenue 5.000% 1/1/16 525 595 Atlanta GA Airport Revenue 5.000% 1/1/20 500 597 Atlanta GA Water & Wastewater Revenue 5.750% 11/1/27 (4) 500 616 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/31 500 553 Georgia GO 5.000% 10/1/13 500 541 Georgia GO 4.000% 1/1/15 575 633 Georgia GO 5.000% 9/1/15 (Prere.) 500 577 Georgia GO 5.000% 4/1/16 500 588 Georgia GO 5.000% 5/1/16 500 590 Georgia GO 5.000% 7/1/16 400 474 Georgia GO 5.000% 7/1/16 500 593 Georgia GO 5.750% 8/1/17 500 630 Georgia GO 5.000% 7/1/22 500 607 Georgia GO 5.000% 5/1/25 500 592 Georgia Municipal Electric Power Authority Revenue 6.250% 1/1/12 (14) 3,000 3,000 Georgia Road & Tollway Authority GAN 5.000% 6/1/14 500 552 Georgia Road & Tollway Authority Revenue 5.000% 6/1/17 500 598 Gwinnett County GA School District GO 5.000% 2/1/28 500 610 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/16 590 646 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 500 502 Milledgeville-Baldwin County GA Development Authority Revenue (Georgia College & State University Foundation) 5.625% 9/1/14 (Prere.) 500 573 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/17 105 123 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/28 500 564 15,354 Hawaii (0.6%) Hawaii GO 5.750% 2/1/15 (4) 500 576 Hawaii GO 5.000% 4/1/19 (2) 500 591 Hawaii GO 5.000% 6/1/29 500 571 Hawaii GO 5.000% 12/1/29 500 576 Hawaii Pacific Health Revenue 5.000% 7/1/19 575 623 Honolulu HI City & County GO 5.000% 7/1/20 (4) 500 586 Honolulu HI City & County GO 5.000% 12/1/30 310 348 Honolulu HI City & County GO 5.250% 8/1/31 500 576 University of Hawaii Revenue 5.000% 10/1/27 500 563 5,010 25 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Illinois (2.3%) Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/12 (3) 2,380 2,380 Chicago IL Board of Education GO 5.250% 12/1/24 (4) 500 547 Chicago IL Board of Education GO 5.250% 12/1/26 (4) 500 538 Chicago IL GO 5.000% 12/1/16 (2) 500 573 Chicago IL GO 5.500% 1/1/17 (4) 500 582 Chicago IL GO 5.000% 1/1/19 (2) 500 554 Chicago IL GO VRDO 0.080% 1/3/12 1,025 1,025 Chicago IL GO VRDO 0.080% 1/3/12 2,260 2,260 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 500 562 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/15 (14) 155 171 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/17 (14) 370 425 Chicago IL O’Hare International Airport Revenue 5.000% 1/1/24 (4) 500 547 Chicago IL O’Hare International Airport Revenue 5.250% 1/1/24 (14) 500 540 Cook County IL GO 5.000% 11/15/21 500 561 Cook County IL GO 5.000% 11/15/28 500 529 Cook County IL GO 5.250% 11/15/28 500 542 Illinois Finance Authority Revenue (Trinity Health Corp.) 5.000% 12/1/30 500 511 Illinois GO 5.000% 1/1/18 500 570 Illinois GO 5.000% 1/1/21 (4) 500 557 Illinois GO 5.000% 6/1/26 500 521 Illinois Regional Transportation Authority Revenue 6.250% 7/1/23 (4) 500 662 Illinois Sales Tax Revenue 5.500% 6/15/17 (3) 500 599 Illinois Toll Highway Authority Revenue 5.000% 1/1/25 (4) 500 535 Illinois Toll Highway Authority Revenue 5.000% 1/1/28 500 543 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/19 (3) 1,000 767 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/26 (4) 500 249 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 400 431 18,281 Indiana (0.3%) Indiana Finance Authority Revenue (State Revolving Fund) 5.000% 2/1/18 500 608 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/25 290 299 Indiana Municipal Power Agency Revenue 5.250% 1/1/15 (14) 500 520 Indiana Office Building Commission Facilities Revenue (New Castle Correctional Facility) 5.250% 7/1/19 (14) 500 605 Indiana Transportation Finance Authority Highway Revenue 5.000% 12/1/12 (14) 500 522 Indiana University Student Fee Revenue 5.000% 8/1/23 100 116 2,670 Iowa (0.0%) Iowa Special Obligation Revenue (Ijobs Program) 5.000% 6/1/24 220 258 26 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Kansas (0.5%) Kansas Department of Transportation Highway Revenue 5.000% 9/1/22 500 592 Leavenworth County KS Unified School District GO 4.500% 9/1/19 (12) 500 587 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/16 1,250 1,443 University of Kansas Hospital Authority Health Facilities Improvement Revenue 5.000% 9/1/17 900 1,032 Wichita KS Hospital Facilities Revenue (Via Christi Health System Inc.) 5.000% 11/15/29 500 525 4,179 Kentucky (0.2%) Kentucky Property & Building Commission Revenue 5.250% 10/1/15 (4) 150 172 Kentucky Property & Building Commission Revenue 5.375% 11/1/23 500 578 Kentucky Property & Building Commission Revenue 5.000% 11/1/26 (4) 500 549 Kentucky Turnpike Authority Economic Development Road Revenue (Revitalization Project) 5.000% 7/1/25 305 344 1,643 Louisiana (0.5%) Jefferson Parish LA Environmental Facilities & Community Development Authority Revenue 5.000% 4/1/18 405 475 Louisiana Citizens Property Insurance Corp. Assessment Revenue 5.000% 6/1/22 (2) 500 522 Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/31 (4) 500 529 Louisiana GO 5.000% 5/1/18 (4) 500 578 Louisiana GO 5.000% 5/1/23 (4) 500 567 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.000% 5/15/16 1,260 1,372 4,043 Maine (0.1%) Portland ME Airport Revenue 5.000% 1/1/20 (4) 500 592 Maryland (1.2%) Howard County MD GO 5.000% 8/15/24 200 246 Maryland Department of Transportation Revenue 5.000% 2/15/18 500 615 Maryland GO 5.000% 3/1/15 550 625 Maryland GO 5.250% 3/1/15 500 573 Maryland GO 5.000% 8/1/15 (Prere.) 500 575 Maryland GO 5.000% 8/1/15 500 576 Maryland GO 5.000% 11/1/16 105 126 Maryland GO 5.000% 7/15/17 610 743 Maryland GO 5.000% 8/1/17 500 610 Maryland GO 5.000% 3/15/22 500 605 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/15 (4) 750 829 Maryland Transportation Authority Facilities Projects Revenue 5.000% 7/1/22 500 613 Maryland Transportation Authority GAN 5.000% 3/1/16 465 546 27 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Maryland Transportation Authority GAN 5.250% 3/1/16 150 178 Maryland Transportation Authority GAN 5.250% 3/1/20 500 625 Montgomery County MD GO 5.000% 7/1/17 500 609 Montgomery County MD GO 5.000% 11/1/17 500 614 Prince Georges County MD GO 5.000% 9/15/23 500 623 9,931 Massachusetts (2.4%) Massachusetts Bay Transportation Authority Sales Tax Revenue 5.000% 7/1/18 (Prere.) 500 627 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/22 480 619 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/26 (14) 400 519 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.250% 7/1/28 500 625 Massachusetts College Building Authority Revenue 5.250% 5/1/29 445 501 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/23 500 574 Massachusetts Development Finance Agency Revenue (Emerson College) 5.500% 1/1/30 350 368 Massachusetts Development Finance Agency Revenue (UMASS Memorial Medical Center) 5.125% 7/1/26 500 514 Massachusetts GO 5.500% 11/1/13 (3) 2,000 2,187 Massachusetts GO 5.000% 5/1/14 500 552 Massachusetts GO 5.000% 8/1/14 500 557 Massachusetts GO 5.000% 8/1/15 500 574 Massachusetts GO 5.500% 11/1/16 500 606 Massachusetts GO 5.500% 10/1/18 500 633 Massachusetts GO 5.000% 7/1/20 500 626 Massachusetts GO 5.000% 8/1/20 500 629 Massachusetts GO 5.500% 10/1/20 500 650 Massachusetts GO 5.250% 8/1/23 500 644 Massachusetts GO 5.000% 3/1/26 500 584 Massachusetts GO 5.000% 4/1/29 500 571 Massachusetts Health & Educational Facilities Authority Revenue (Caritas Christi Obligated Group) 6.500% 7/1/12 (ETM) 505 519 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.000% 12/15/28 500 580 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/15 (14) 500 551 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 5/15/19 500 621 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/27 (14) 500 543 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) 500 543 Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/26 (3) 500 595 Massachusetts Turnpike Authority Revenue (Metropolitan Highway System) 0.000% 1/1/29 (14) 300 131 28 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/21 500 650 Massachusetts Water Resources Authority Revenue 5.000% 8/1/25 895 1,049 18,942 Michigan (0.8%) Detroit MI City School District GO 5.250% 5/1/28 (4) 500 526 Mason MI Public School District (School Building & Site) GO 5.250% 5/1/17 (4) 1,850 2,007 Michigan Building Authority Revenue 5.000% 10/15/20 (4) 500 587 Michigan GO 5.000% 9/15/14 (4) 500 551 Michigan GO 5.000% 5/1/18 500 598 Michigan GO 5.500% 11/1/25 595 688 Michigan Trunk Line Revenue 5.000% 11/1/21 500 598 Wayne County MI Airport Authority Revenue (Detroit Metropolitan Wayne County Airport) 5.000% 12/1/16 500 555 6,110 Minnesota (0.7%) Chisago Lakes MN Independent School District GO 5.000% 2/1/15 (4) 500 564 Minnesota GO 5.000% 6/1/13 500 533 Minnesota GO 5.000% 11/1/14 500 563 Minnesota GO 5.000% 8/1/15 500 576 Minnesota GO 5.000% 8/1/19 500 630 Minnesota GO 5.000% 8/1/21 500 619 Minnesota Public Facilities Authority Revenue (State Revolving Fund) 5.000% 3/1/15 500 567 Southern Minnesota Municipal Power Agency Power Supply System Revenue 5.250% 1/1/30 500 548 University of Minnesota Revenue 5.000% 8/1/19 500 617 University of Minnesota Revenue 5.250% 12/1/29 500 586 5,803 Mississippi (0.1%) Mississippi GO 5.500% 12/1/18 750 951 Missouri (0.3%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/26 500 561 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/15 300 343 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/17 500 604 Missouri Highways & Transportation Commission Road Revenue 5.000% 5/1/23 500 586 Missouri Highways & Transportation Commission Road Revenue 5.250% 5/1/23 350 411 2,505 Nevada (0.5%) Clark County NV GO 5.000% 12/1/29 500 538 Clark County NV Highway Improvement Motor Vehicle Fuel Tax Revenue 5.000% 7/1/27 500 543 Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 5.000% 7/1/15 155 174 29 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Clark County NV Passenger Facility Charge Revenue (Las Vegas McCarran International Airport) 4.500% 7/1/20 455 513 Clark County NV School District GO 5.000% 6/15/18 1,690 1,985 Nevada Capital Improvement & Cultural Affairs GO 5.000% 12/1/26 (3) 500 544 4,297 New Hampshire (0.1%) Manchester NH General Airport Revenue 5.000% 1/1/17 500 560 New Jersey (2.9%) Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 5.250% 11/1/13 (Prere.) 875 953 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/21 (4) 500 359 Garden State Preservation Trust New Jersey Revenue (Open Space & Farmland Preservation) 0.000% 11/1/22 (4) 500 340 New Jersey Economic Development Authority Revenue (Cigarette Tax) 5.750% 6/15/29 500 515 New Jersey Economic Development Authority Revenue (Motor Vehicle Surcharges) 5.250% 7/1/26 (14) 500 575 New Jersey Economic Development Authority Revenue (New Jersey Transit Light Rail Transit System Project) 5.000% 5/1/17 500 585 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 500 539 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/13 (Prere.) 500 539 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 9/1/14 500 550 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/15 (14) 400 458 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 3/1/26 500 545 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/14 (4) 500 543 New Jersey Economic Development Authority Transportation Project Sublease Revenue (New Jersey Transit Corp. Light Rail Transit System Project) 5.000% 5/1/19 500 588 New Jersey Equipment Lease Purchase COP 5.000% 6/15/16 425 467 New Jersey Equipment Lease Purchase COP 5.000% 6/15/18 530 591 New Jersey Equipment Lease Purchase COP 5.000% 6/15/19 500 555 New Jersey GO 5.250% 7/15/15 (2) 500 576 New Jersey GO 5.000% 8/15/15 790 905 New Jersey GO 5.250% 7/1/16 (14) 500 592 New Jersey GO 5.250% 7/15/18 (2) 500 618 New Jersey Health Care Facilities Financing Authority Revenue (Hackensack University Medical Center) 5.000% 1/1/19 500 550 New Jersey Higher Education Assistance Authority Student Loan Revenue 5.000% 12/1/16 245 277 30 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New Jersey Higher Education Assistance Authority Student Loan Revenue 5.250% 12/1/28 400 426 New Jersey Sports & Exposition Authority Revenue 5.000% 9/1/16 200 228 New Jersey Transportation Corp. COP 5.500% 9/15/15 (2) 200 225 New Jersey Transportation Corp. COP 5.000% 9/15/19 (4) 500 537 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/14 (Prere.) 500 557 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/14 (14) 500 559 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/15 (2) 170 194 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (14) 200 230 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.000% 12/15/16 275 318 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/20 (3) 2,500 3,062 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/26 (2) 2,000 939 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 6/15/31 500 561 New Jersey Turnpike Authority Revenue 5.000% 1/1/22 500 573 New Jersey Turnpike Authority Revenue 5.500% 1/1/25 (2) 500 613 Newark NJ GO 5.000% 10/1/19 500 587 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/18 500 513 Tobacco Settlement Financing Corp. New Jersey Revenue 4.500% 6/1/23 335 316 Tobacco Settlement Financing Corp. New Jersey Revenue 5.000% 6/1/29 235 186 22,844 New Mexico (0.2%) New Mexico Educational Assistance Foundation Revenue 5.000% 12/1/19 500 604 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/13 (2) 500 533 New Mexico Finance Authority Transportation Revenue 5.000% 6/15/23 500 602 1,739 New York (9.8%) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/15 500 563 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/18 500 596 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/19 500 600 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.250% 5/1/31 500 553 Long Island NY Power Authority Electric System Revenue 5.500% 12/1/12 (ETM) 2,000 2,096 31 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Long Island NY Power Authority Electric System Revenue 5.000% 5/1/14 410 447 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/17 630 729 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/19 (14) 500 569 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/21 (14) 500 563 Long Island NY Power Authority Electric System Revenue 5.000% 4/1/23 500 569 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/21 (3) 300 365 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/23 500 553 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/30 500 546 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/24 600 696 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.500% 7/1/15 500 571 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 (14) 560 673 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 210 252 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/14 (14) 500 562 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/18 600 681 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/19 (14) 500 517 New York City NY GO 5.750% 8/1/12 (Prere.) 20 21 New York City NY GO 5.500% 6/1/13 (Prere.) 500 537 New York City NY GO 5.250% 8/1/13 500 538 New York City NY GO 5.750% 8/1/13 480 495 New York City NY GO 5.750% 8/1/13 500 516 New York City NY GO 5.000% 1/1/14 500 544 New York City NY GO 5.250% 9/1/14 500 559 New York City NY GO 5.000% 2/1/16 105 121 New York City NY GO 5.000% 8/1/16 500 584 New York City NY GO 5.000% 2/1/17 500 590 New York City NY GO 5.000% 9/1/17 500 565 New York City NY GO 5.000% 2/1/18 500 591 New York City NY GO 5.000% 8/1/19 500 589 New York City NY GO 5.000% 8/1/23 (14) 500 554 New York City NY GO 5.000% 11/1/23 305 335 New York City NY GO 5.250% 8/15/24 500 577 New York City NY GO 5.000% 8/1/25 905 1,004 New York City NY GO 5.000% 8/15/26 475 532 New York City NY GO 5.000% 5/15/28 480 531 New York City NY GO 5.000% 8/1/28 400 448 New York City NY GO 5.000% 8/1/28 500 556 New York City NY GO 5.500% 11/15/28 300 344 New York City NY GO 5.625% 4/1/29 840 972 New York City NY GO 5.000% 5/15/29 500 549 32 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York City NY GO 5.000% 8/1/31 365 404 New York City NY GO VRDO 0.060% 1/6/12 LOC 1,300 1,300 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 500 528 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 5/1/12 500 506 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/12 (Prere.) 110 113 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/15 250 285 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/17 390 399 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/18 750 665 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/19 500 511 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/27 500 561 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 500 553 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 4.750% 6/15/30 255 273 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 500 553 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 500 555 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/24 (14) 500 549 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 500 548 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 500 573 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 500 568 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/29 1,070 1,183 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 8/1/12 (Prere.) 500 515 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/13 (Prere.) 500 527 New York City NY Transitional Finance Authority Future Tax Revenue 5.375% 2/1/13 2,000 2,062 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 500 598 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/22 280 321 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/23 500 577 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/24 500 572 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/25 500 568 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/30 500 577 33 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 500 560 New York GO 4.500% 2/1/17 500 582 New York GO 4.500% 2/1/18 500 590 New York GO 4.500% 2/1/19 500 595 New York GO 5.000% 2/15/30 315 358 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 500 539 New York State Dormitory Authority Lease Revenue (City of New York Court Facilities) 5.500% 5/15/24 (2) 500 614 New York State Dormitory Authority Lease Revenue (City of New York Court Facilities) 5.500% 5/15/27 (2) 500 604 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/15 100 113 New York State Dormitory Authority Lease Revenue (Mental Health Services Facilities) 5.000% 8/15/21 500 601 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/24 400 459 New York State Dormitory Authority Revenue (Fordham University) 5.000% 7/1/25 (4) 250 276 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 500 528 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 595 655 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/23 500 546 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/18 325 378 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/24 (14) 500 534 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 500 644 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/26 500 533 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/15 165 186 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 500 554 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 500 592 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) 390 463 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/16 275 317 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/22 500 579 New York State Dormitory Authority Revenue (The New School) 5.250% 7/1/30 500 538 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/22 500 573 34 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/24 365 429 New York State Local Government Assistance Corp. Revenue 5.000% 4/1/21 500 600 New York State Local Government Assistance Corp. Revenue VRDO 0.060% 1/6/12 1,200 1,200 New York State Thruway Authority Revenue 5.000% 1/1/15 (14) 550 608 New York State Thruway Authority Revenue 5.000% 1/1/20 (14) 500 589 New York State Thruway Authority Revenue 5.000% 1/1/21 (14) 490 572 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/13 500 529 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.250% 4/1/13 (2) 500 531 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/14 (2) 475 481 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 500 563 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/24 500 569 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/25 (2) 500 559 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/26 (2) 500 548 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/16 225 262 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/19 500 615 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/20 500 619 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/22 (4) 385 426 New York State Thruway Authority Revenue (Service Contract) 5.500% 4/1/14 4,000 4,050 New York State Urban Development Corp. Revenue 5.000% 12/15/14 100 113 New York State Urban Development Corp. Revenue 5.000% 1/1/15 500 563 New York State Urban Development Corp. Revenue 5.000% 12/15/15 400 462 New York State Urban Development Corp. Revenue 5.000% 12/15/18 500 615 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/15 275 318 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/22 (14) 530 691 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/25 1,500 1,706 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/18 540 640 Port Authority of New York & New Jersey Revenue 5.000% 7/15/26 500 551 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 500 583 35 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Triborough Bridge & Tunnel Authority New York Revenue 5.500% 11/15/19 (14) 500 624 Triborough Bridge & Tunnel Authority New York Revenue 5.500% 11/15/21 (14) 500 636 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/25 500 556 Westchester County NY GO 5.000% 7/1/20 500 639 78,255 North Carolina (1.0%) Mecklenburg County NC Public Facilities Corp. Revenue (Annual Appropriation) 5.000% 3/1/26 500 570 North Carolina Capital Improvement Revenue 5.000% 5/1/19 555 685 North Carolina Capital Improvement Revenue 5.000% 5/1/29 500 562 North Carolina Eastern Municipal Power Agency Revenue 5.125% 1/1/14 2,400 2,499 North Carolina Eastern Municipal Power Agency Revenue 5.000% 1/1/26 500 542 North Carolina Infrastructure Financial Corp. Capital Improvements COP 5.000% 2/1/21 (4) 2,000 2,285 North Carolina Municipal Power Agency Revenue 5.000% 1/1/30 500 537 Wake County NC GO 5.000% 3/1/22 400 514 Wake County NC Public Improvement GO 5.000% 3/1/16 100 117 8,311 Ohio (1.4%) American Municipal Power Ohio Inc. Revenue (Hydroelectric Projects) 5.250% 2/15/18 500 587 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.250% 4/1/31 500 515 Cincinnati OH City School District GO 5.250% 12/1/26 (14) 500 614 Cleveland OH Public Power System Revenue 5.000% 11/15/20 (3) 500 552 Kent State University OH Revenue 5.000% 5/1/23 (12) 500 569 Ohio Conservation Projects GO 5.000% 3/1/17 1,885 2,052 Ohio GO 5.000% 9/15/19 260 297 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/14 500 562 Ohio Major New State Infrastructure Project Revenue 5.000% 12/15/15 550 634 Ohio State University General Receipts Revenue 5.000% 12/1/16 500 594 Ohio Turnpike Commission Turnpike Revenue 5.500% 2/15/15 (3) 500 571 Ohio Turnpike Commission Turnpike Revenue 5.000% 2/15/31 500 544 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 2,365 2,621 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 6/1/14 (Prere.) 635 697 11,409 Oklahoma (0.1%) 2 Oklahoma City OK GO 5.000% 3/1/24 525 635 Oklahoma Turnpike Authority Revenue 5.000% 1/1/31 300 335 970 Oregon (0.1%) Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/31 500 576 Portland OR Sewer System Revenue 5.000% 6/15/22 (4) 500 585 1,161 36 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Pennsylvania (1.8%) Allegheny County PA Higher Education Building Authority University Revenue (Duquesne University) 5.500% 3/1/29 325 356 Allegheny County PA Hospital Development Authority Revenue (University of Pittsburgh Medical Center) 5.000% 5/15/18 500 584 Allegheny County PA Port Authority Revenue 5.750% 3/1/29 500 567 Central Bradford PA Progress Authority Revenue (Guthrie Healthcare System) 5.500% 12/1/31 500 537 Commonwealth Financing Authority Pennsylvania Revenue 5.000% 6/1/25 (14) 500 527 Pennsylvania Economic Development Financing Authority Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 3.700% 5/1/15 750 786 Pennsylvania GO 5.000% 9/1/14 (4) 500 559 Pennsylvania GO 5.000% 5/1/15 405 462 Pennsylvania GO 5.250% 7/1/15 500 578 Pennsylvania GO 5.000% 3/1/16 100 117 Pennsylvania GO 5.000% 7/1/16 120 142 Pennsylvania GO 5.000% 11/15/17 500 608 Pennsylvania GO 5.375% 7/1/21 500 648 Pennsylvania GO 5.000% 8/1/22 500 578 Pennsylvania GO 5.000% 1/1/26 100 112 Pennsylvania GO 5.000% 4/15/28 500 576 Pennsylvania Higher Educational Facilities Authority Revenue (St. Joseph’s University) 5.000% 11/1/24 200 222 Pennsylvania Higher Educational Facilities Authority Revenue (Trustees of the University of Pennsylvania) 5.000% 9/1/28 500 564 Pennsylvania State University Revenue 5.000% 3/1/25 500 567 Pennsylvania Turnpike Commission Revenue 5.000% 12/1/21 345 395 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 1,050 1,112 Philadelphia PA Airport Revenue 5.000% 6/15/15 505 559 Philadelphia PA Municipal Authority Revenue 6.375% 4/1/29 500 542 Philadelphia PA School District GO 5.000% 8/1/20 (2) 500 539 Philadelphia PA School District GO 5.250% 9/1/22 500 566 Philadelphia PA Water & Waste Water Revenue 5.000% 8/1/22 (4) 560 653 University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/24 500 595 14,051 Puerto Rico (1.5%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/20 500 571 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/21 (14) 500 535 Puerto Rico Electric Power Authority Revenue 5.500% 7/1/21 500 558 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) 500 571 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/23 500 528 Puerto Rico Electric Power Authority Revenue 5.250% 7/1/26 500 532 Puerto Rico GO 6.000% 7/1/27 (14) 500 538 Puerto Rico Highway & Transportation Authority Revenue 5.250% 7/1/22 (3) 500 542 Puerto Rico Highway & Transportation Authority Revenue 5.500% 7/1/25 500 544 37 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Puerto Rico Infrastructure Financing Authority Special Tax Revenue 5.500% 7/1/24 (2) 500 542 Puerto Rico Municipal Finance Agency GO 5.250% 8/1/22 (11) 500 541 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/14 (3) 2,425 2,600 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.500% 7/1/18 (2) 500 557 Puerto Rico Public Buildings Authority Government Facilities Revenue 5.250% 7/1/29 500 504 Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 1,000 1,368 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/27 500 540 Puerto Rico Sales Tax Financing Corp. Revenue 5.250% 8/1/30 500 530 12,101 South Carolina (0.6%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/19 500 571 Greenville County SC School District GO 5.000% 12/1/27 500 539 Piedmont SC Municipal Power Agency Revenue 0.000% 1/1/24 (3) 1,600 929 South Carolina GO 5.000% 4/1/20 450 573 South Carolina Jobs Economic Development Authority Hospital Revenue (Palmetto Health) 5.250% 8/1/24 (4) 500 532 South Carolina Public Service Authority Revenue 5.000% 1/1/16 130 151 South Carolina Public Service Authority Revenue 5.000% 1/1/29 500 548 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/13 (2) 500 539 4,382 Tennessee (0.7%) Memphis TN Electric System Revenue 5.000% 12/1/17 500 606 Memphis TN GO 5.000% 7/1/21 500 617 Memphis TN GO 5.000% 5/1/30 500 564 Metropolitan Government of Nashville & Davidson County TN GO 5.000% 7/1/21 500 620 Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Vanderbilt University) 5.000% 10/1/15 350 404 Shelby County TN GO 5.000% 4/1/19 (ETM) 100 125 Shelby County TN GO 5.000% 4/1/19 400 498 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 9/1/16 500 510 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/17 500 513 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/18 500 509 Tennessee GO 5.000% 8/1/14 500 558 5,524 Texas (3.5%) Austin TX Combined Utility System Revenue 0.000% 5/15/18 (3) 1,000 829 Austin TX Water & Wastewater System Revenue 5.000% 11/15/24 275 322 Board of Regents of the University of Texas System Revenue Financing System Revenue 5.000% 8/15/18 500 617 Central Texas Regional Mobility Authority Revenue 5.750% 1/1/25 500 525 38 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 200 226 Cypress-Fairbanks TX Independent School District Unlimited Tax Schoolhouse GO 5.000% 2/15/30 500 551 Dallas TX Area Rapid Transit Sales Tax Revenue 4.500% 12/1/27 500 534 Dallas TX GO 5.000% 2/15/15 500 566 Dallas TX Independent School District GO 5.000% 8/15/14 500 559 Dallas TX Independent School District GO 5.000% 2/15/23 485 594 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/15 (2) 485 561 Dallas-Fort Worth TX International Airport Revenue 5.000% 11/1/16 515 599 Harris County TX Flood Control District GO 5.250% 10/1/18 435 543 Harris County TX GO 5.000% 10/1/23 500 595 Harris County TX Health Facilities Development Corp. Hospital Revenue (Baylor College of Medicine) VRDO 0.060% 1/3/12 LOC 825 825 Harris County TX Health Facilities Development Corp. Revenue (St. Luke’s Episcopal Hospital) VRDO 0.070% 1/3/12 800 800 Harris County TX Toll Road Revenue 5.000% 8/15/27 500 565 Houston TX GO 5.000% 3/1/20 500 609 Houston TX Independent School District GO 5.000% 7/15/15 (4) 500 573 Houston TX Utility System Revenue 5.125% 5/15/28 (14) 500 534 Houston TX Utility System Revenue 5.000% 11/15/28 (4) 500 546 Houston TX Utility System Revenue 5.250% 11/15/30 500 567 Lone Star College System Texas GO 5.000% 8/15/23 250 305 Lower Colorado River Authority Texas Revenue 5.750% 5/15/28 500 544 North East TX Independent School District GO 5.250% 2/1/22 500 645 North Texas Tollway Authority System Revenue 6.000% 1/1/20 500 595 North Texas Tollway Authority System Revenue 6.000% 1/1/25 500 568 North Texas Tollway Authority System Revenue 6.000% 1/1/28 250 283 North Texas Tollway Authority System Revenue 5.500% 9/1/28 500 574 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.250% 8/1/17 500 520 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/19 500 520 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/19 500 620 San Antonio TX Electric & Gas Systems Revenue 5.000% 2/1/21 905 1,026 Southwest Texas Higher Education Authority Inc. Revenue (Southern Methodist University Project) 5.000% 10/1/16 (2) 260 303 Tarrant County TX Cultural Education Facilities Finance Corp. Revenue (Texas Health Resources) 5.000% 2/15/26 500 529 Texas A&M University System Revenue Financing System Revenue 5.000% 5/15/26 500 572 Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) 1,500 1,422 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 7/1/14 500 555 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/18 500 563 Texas Tech University System Revenue Financing System Revenue 5.000% 2/15/28 500 560 Texas Transportation Commission Revenue 4.750% 4/1/24 500 562 Texas Transportation Commission Revenue 5.000% 4/1/25 500 565 39 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Texas Transportation Commission Revenue 5.000% 4/1/26 500 562 Texas Water Financial Assistance GO 5.000% 8/1/24 500 592 Texas Water Financial Assistance GO 5.000% 8/1/25 500 588 Texas Water Financial Assistance GO 5.000% 8/1/27 500 561 University of Texas Permanent University Fund Revenue 5.250% 7/1/22 500 652 University of Texas System Revenue Financing System Revenue 5.000% 8/15/21 500 636 28,062 Utah (0.3%) Central Utah Water Conservancy District GO 5.000% 4/1/30 500 566 Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/21 500 527 Utah GO 5.000% 7/1/16 500 593 Utah GO 5.000% 7/1/16 500 593 2,279 Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 500 510 Virginia (0.2%) Fairfax County VA Public Improvement GO 5.000% 10/1/17 500 613 Virginia Public School Authority Revenue 5.000% 8/1/13 500 537 Virginia Public School Authority Revenue 5.000% 8/1/19 500 625 1,775 Washington (1.1%) Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/20 500 624 Energy Northwest Washington Electric Revenue (Project No. 1) 5.250% 7/1/16 500 595 Energy Northwest Washington Electric Revenue (Project No. 1) 5.000% 7/1/17 500 602 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/15 100 115 Energy Northwest Washington Electric Revenue (Project No. 3) 5.000% 7/1/16 865 1,019 Port of Seattle WA Revenue 5.000% 3/1/20 (14) 665 729 University of Washington Revenue 5.000% 4/1/31 335 376 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/23 425 493 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/28 500 563 Washington GO 5.700% 10/1/15 (4) 410 444 Washington GO 5.000% 2/1/16 500 582 Washington GO 0.000% 6/1/20 (3) 500 402 Washington GO 5.000% 8/1/20 500 627 Washington GO 5.000% 7/1/21 (4) 500 573 Washington GO 5.000% 7/1/21 500 593 8,337 Wisconsin (0.7%) Wisconsin Annual Appropriation Revenue 5.625% 5/1/28 460 527 Wisconsin GO 4.000% 9/1/15 970 1,071 Wisconsin GO 5.000% 5/1/16 500 587 Wisconsin GO 5.000% 5/1/16 (4) 600 681 Wisconsin GO 5.000% 5/1/23 500 578 40 Tax-Managed Balanced Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Wisconsin Health & Educational Facilities Authority Revenue (Meriter Hospital Inc. Project) VRDO 0.110% 1/3/12 LOC 1,180 1,180 Wisconsin Transportation Revenue 5.250% 7/1/14 (4) 500 559 5,183 Total Tax-Exempt Municipal Bonds (Cost $382,350) Total Investments (99.5%) (Cost $637,311) Other Assets and Liabilities (0.5%) Other Assets 7,726 Liabilities (3,851) 3,875 Net Assets (100%) Applicable to 38,796,058 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share A t Decembe r 31, 2011, net a ssets cons i ste d of: Amount ($000) Paid-in Capital 654,634 Overdistributed Net Investment Income (1,190) Accumulated Net Realized Losses (12,258) Unrealized Appreciation (Depreciation) 156,151 Net Assets See Note A in Notes to Financial Statements. * Non-income-producing security. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At December 31, 2011, the aggregate value of these securities was $400,000, representing 0.1% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of December 31, 2011. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. 41 Tax-Managed Balanced Fund Key to Abbreviations ARS—Auction Rate Security. BAN—Bond Anticipation Note. COP—Certificate of Participation. CP—Commercial Paper. FR—Floating Rate. GAN—Grant Anticipation Note. GO—General Obligation Bond. PUT—Put Option Obligation. RAN—Revenue Anticipation Note. TAN—Tax Anticipation Note. TOB—Tender Option Bond. TRAN—Tax Revenue Anticipation Note. VRDO—Variable Rate Demand Obligation. VRDP—Variable Rate Demand Preferred. (ETM)—Escrowed to Maturity. (Prere.)—Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corporation. (13) Berkshire Hathaway Assurance Corporation. (14) National Public Finance Guarantee Corporation. The insurance does not guarantee the market value of the municipal bonds. LOC—Scheduled principal and interest payments are guaranteed by bank letter of credit. 42 Tax-Managed Balanced Fund Statement of Operations Year Ended December 31, 2011 ($000) Investment Income Income Dividends 6,149 Interest 14,188 Total Income 20,337 Expenses The Vanguard Group—Note B Investment Advisory Services 53 Management and Administrative 674 Marketing and Distribution 136 Custodian Fees 11 Auditing Fees 27 Shareholders’ Reports 9 Trustees’ Fees and Expenses 1 Total Expenses 911 Net Investment Income Realized Net Gain (Loss) on Investment Securities Sold Change in Unrealized Appreciation (Depreciation) of Investment Securities Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 43 Tax-Managed Balanced Fund Statement of Changes in Net Assets Year Ended December 31, 2011 2010 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 19,426 17,981 Realized Net Gain (Loss) 9,695 23,695 Change in Unrealized Appreciation (Depreciation) 12,259 19,847 Net Increase (Decrease) in Net Assets Resulting from Operations 41,380 61,523 Distributions Net Investment Income (19,292) (18,035) Realized Capital Gain — — Total Distributions (19,292) (18,035) Capital Share Transactions Issued 84,410 55,542 Issued in Lieu of Cash Distributions 16,324 15,301 Redeemed 1 (58,490) (50,511) Net Increase (Decrease) from Capital Share Transactions 42,244 20,332 Total Increase (Decrease) 64,332 63,820 Net Assets Beginning of Period End of Period 2 1 Net of redemption fees for fiscal 2011 and 2010 of $39,000 and $176,000, respectively. Effective April 28, 2011, the redemption fee was eliminated. 2 Net Assets—End of Period includes undistributed (overdistributed) net investment income of ($1,190,000) and ($1,324,000). See accompanying Notes, which are an integral part of the Financial Statements. 44 Tax-Managed Balanced Fund Financial Highlights For a Share Outstanding Year Ended December 31, Throughout Each Period 2011 2010 2009 2008 2007 Net Asset Value, Beginning of Period Investment Operations Net Investment Income .519 .496 .491 .565 .588 Net Realized and Unrealized Gain (Loss) on Investments .585 1.210 2.566 (4.260) .430 Total from Investment Operations 1.104 1.706 3.057 (3.695) 1.018 Distributions Dividends from Net Investment Income 1 (.514) (.496) (.497) (.565) (.588) Distributions from Realized Capital Gains — Total Distributions (.514) (.496) (.497) (.565) (.588) Net Asset Value, End of Period Total Return 2 5.58% 9.22% 19.14% -18.32% 5.11% Ratios/Supplemental Data Net Assets, End of Period (Millions) $797 $733 $669 $587 $722 Ratio of Total Expenses to Average Net Assets 0.12% 0.15% 0.15% 0.13% 0.12% Ratio of Net Investment Income to Average Net Assets 2.55% 2.58% 2.86% 3.01% 2.86% Portfolio Turnover Rate 12% 23% 27% 19% 10% 1 For tax purposes, nontaxable dividends represent 70%, 70%, 69%, 72%, and 73% of dividends from net investment income. 2 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 45 Tax-Managed Balanced Fund Notes to Financial Statements Vanguard Tax-Managed Balanced Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers’ abilities to meet their obligations may be affected by economic and political developments in a specific state or region. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (December 31, 2008–2011), and has concluded that no provision for federal income tax is required in the fund’s financial statements. 3. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 4. Other: Dividend income is recorded on the ex-dividend date. Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Fees assessed on redemptions of capital shares are credited to paid-in-capital. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At December 31, 2011, the fund had contributed capital of $127,000 to Vanguard (included in Other Assets), representing 0.02% of the fund’s net assets and 0.05% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 —
